      Case 2:21-cv-01344-GGG-DMD Document 1 Filed 07/15/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

MYRELL BERGERON                                     CIVIL ACTION NO.

vs.
                                                    JUDGE:
GIFTED HEALTH CARE                                  Magistrate Judge:

                                  COMPLAINT
                              (Jury trial demanded)

                              Jurisdiction and venue

1.    This action is brought under for defendant’s failure to hire due to plaintiff’s
      pending litigation in CA 21-507 USDC/EDLA which is based on the ADA;
      the LEDA; and the Louisiana Civil Rights for Handicapped Persons Act.
      Jurisdiction is based on 28 USC sec. 1343. Venue is proper in this district
      because all acts complained of occurred in this district.

                                    Right to sue

2.    Plaintiff obtained a Right-to-sue letter dated May 11, 2021.

                                      Parties

3.    Plaintiff is Myrell Bergeron who applied with defendant for a position as a
      Medical Assistant Floater for which she was qualified.

4.    Defendant, Gifted Health Care, employs more than 500 people.

                                 Conduct sued on

5.    On July 22, 2020, plaintiff applied for a position with Gifted Health Care as
      a medical assistant at a third-party COVID testing clinic. The rate was @
      $20/hr, 40 hrs/wk for six-eight months.

6.    On a Saturday a recruiting nurse, an African-American female, employed by
      Gifted Health Care, advised plaintiff her resume was “good” and that she
      Case 2:21-cv-01344-GGG-DMD Document 1 Filed 07/15/21 Page 2 of 3




      would refer her to the recruiting nurse for that position. The African-
      American woman wanted plaintiff’s paperwork immediately. Plaintiff
      complied.

7.    During the week the assigned nurse recruiter, Mary Faucheaux, called to
      advise that she would push plaintiff’s paper work through - they needed
      people immediately. “When she could she start? Things looked good.
      They had positions all over the city.”

8.    During the week, Ms Faucheaux called to get more paperwork which
      plaintiff sent in through Office Depot. She asked about plaintiff’s
      experience who described it and added that she had no children or childcare
      responsibilities. Ms Faucheaux requested plaintiff to fill out the online job
      application which she did.

9.    Plaintiff waited a few days and when she did not hear anything called Ms
      Faucheaux, At that time, Ms Faucheaux told her that “they could not hire
      her because she was in litigation with LCMC and they are one of their
      biggest clients.”

10.   About two days later, plaintiff left Ms Faucheaux a voice mail pointing out
      that Gifted could assign her to locations other than LCMC. Ms Faucheaux
      did not call back.

11.   The above is alleged to constitute a retaliatory failure to hire under Title VII
      because plaintiff had filed a lawsuit against a previous employer.

                                   Relief sought

12.   Plaintiff seeks all legal and equitable relief including lost wages, back and
      front pay, damages for emotional distress, liquidated damages, attorney fees,
      costs, and trial by jury.
Case 2:21-cv-01344-GGG-DMD Document 1 Filed 07/15/21 Page 3 of 3




                                        Respectfully submitted,
                                        /s/ J Courtney Wilson TA
                                        J Courtney Wilson 13561
                                        1510 Veterans Blvd
                                        Metairie, La 70005
                                        (T) 504/832-0585
                                        (F) 504/846-2400

                                        Charlsey J Wolff LB# 17869
                                        2800 Veterans Memorial Blvd
                                        Ste 204
                                        Metairie LA, 70002
                                        Phone: (504) 483-3406
                                        Fax: (504) 229-7702

PLEASE DO NOT ISSUE SERVICE; NOTICE
AND WAIVER WILL BE ATTEMPTED
